Citation Nr: 0824528	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  00-13 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral eye 
disability to include a bilateral cataract extraction.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughters. 




ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to November 1945.  Service personnel records 
show that he served in Normandy, Northern France, Ardennes, 
and Rhineland during World War II.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Los Angeles RO.  

In November 2002, the veteran testified at a Travel Board 
hearing before the undersigned; a transcript of this hearing 
is associated with the claims file.  

In March 2003, the Board initiated evidentiary development 
under authority then in effect.  In Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, (Fed. Cir. 2003) (DAV), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) determined 
that 38 C.F.R. § 19.9(a)(2) was inconsistent with 38 U.S.C.A. 
§ 7104(a).  The Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) because, in conjunction with 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver.  The Board 
subsequently remanded the case in November 2003 for such 
development and for initial RO consideration of any 
additional evidence received.




FINDINGS OF FACT

1.  A low back disability was not manifested in service, 
arthritis of the lumbar spine was not manifested in the first 
postservice year, and a preponderance of the evidence is 
against a finding that the veteran's low back disability is 
related to his service.

2.  An eye disability to include bilateral cataracts were not 
manifested in service and a preponderance of the evidence is 
against a finding that the veteran's bilateral cataracts were 
related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Service connection for an eye disability to include 
bilateral cataract extraction is not warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in March 2001, March 2004, 
March 2005, December 2005, June 2006, and July 2007.  The 
letters notified the veteran of what information and evidence 
must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Letters dated in June 
2006 and July 2007 provided the veteran with notice of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection and his claim was 
readjudicated in the October 2007 Statement of the Case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In any 
event, because service connection is denied, any questions 
regarding a disability rating and effective date are now 
moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  The 
Board notes that the veteran's service treatment records are 
not associated with the claims folder.  The Board finds that 
further efforts on the part of the RO to obtain these records 
would be futile.  Review of the record reveals that the RO 
made two attempts to obtain the veteran's service treatment 
records.  In August 1998, the RO contacted the National 
Personnel Records Center (NPRC) and requested copies of the 
veteran's service treatment records.  In August 1998, the RO 
asked the veteran to submit copies of service treatment 
records in his possession.  The veteran did not have any 
service treatment records to submit.  In September 1998, the 
NPRC indicated that all records were lost in the July 1973 
fire.  In a September 1998 letter, the RO informed the 
veteran of additional types of evidence he could submit in 
support of his claim.  In April 1999, the RO again requested 
the veteran's service treatment records from the NPRC.  In 
May 1999, the NPRC stated that the veteran's personnel 
records and service treatment records were unavailable.  The 
NPRC also indicated that there were no Surgeon General 
reports available.  The Board finds that any further efforts 
on the part of the RO to obtain the veteran's service 
treatment records would be futile.

In the April 1999 rating decision, the veteran was informed 
that his service treatment records were not part of the 
record.  In June 2000, the veteran was notified that his 
service treatment records were unavailable.  In a March 2004 
VCAA letter, the veteran was advised of the other information 
or evidence he could submit in support of his claims, such as 
lay statements.  

In Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999), the 
Federal Circuit held that a single request for pertinent 
service treatment records specifically requested by a 
claimant and not obtained by the RO does not fulfill the duty 
to assist.  In reaching this conclusion, the Federal Circuit 
stated that VA has substantively defined its obligation to 
obtain service treatment records such that the RO is required 
to make a supplemental request in situations where records 
are not obtained after one request.  The Board finds that the 
RO made two requests for the records and fulfilled its duty 
to assist.  As noted above, the Board finds that the service 
treatment records are lost or destroyed and any other 
searches would be futile.  The Board points out that the 
veteran has stated and testified that he never sought 
treatment for or complained of his eye or low back 
disabilities in service.  Thus, the service treatment 
records, if located, would not contain any evidence of 
service treatment or incurrence.  

The veteran was afforded VA examinations and medical opinions 
as to etiology were obtained.  VA treatment records from the 
VA healthcare system in California and Alabama were obtained 
and associated with the record.  The Board notes that the RO 
conducted searches for records from 1945.  No VA treatment 
records dated prior to 1993 were located.  Private treatment 
records from K.P. and Dr. M. were obtained and associated 
with the claims file.  There is no identified relevant 
evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II. Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999). 

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected, it does considerably lighten the burden 
of a veteran who seeks benefits for an allegedly service- 
connected disease or injury and who alleges that the disease 
or injury was incurred in or aggravated by combat service.  
Competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (1999).

III. Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service records show the veteran served in Europe in World 
War II.  Service personnel records show that he served in 
campaigns and battles in Normandy, Northern France, Ardennes, 
and Rhineland.  Service records further show that his 
occupation in service was heavy truck driver with the 294th 
Engineer Combat Battalion.  The veteran described encounters 
with the enemy and being under enemy fire.  The Board finds 
that the veteran's statements are consistent with the 
circumstances and conditions of his service in the Army in 
World War II in the European Theater.  Thus, the veteran's 
statements are sufficient to establish that he sustained a 
back injury and eye strain in service.  The Board accepts the 
veracity of the veteran's statements concerning his injuries 
in service.  See 38 U.S.C.A. §1154(b).

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally submit competent 
medical evidence tending to show a current disability and a 
relationship between that disability and those service 
events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In 
the present case, the veteran must still submit competent 
evidence tending to show that his current back and eye 
disabilities are related to the injuries in service. 

a. Low Back

As previously noted, the veteran's service treatment records 
are unavailable and considered lost.  However, since the 
veteran stated that he did not seek treatment for or complain 
of a low back disability during service, his service 
treatment records would contain no pertinent evidence 
regarding his claim.

An August 1992 treatment record indicates that the veteran 
was being seen for the first time at the VA hospital clinic.  
He complained of low back pain and he reported that he had 
been treated by a chiropractor.  He also reported a 45 year 
history of intermittent low back pain.  The impression was 
probably degenerative arthritis of the lumbar spine.  A VA 
problems list included a diagnosis of arthritis of the lumbar 
spine in September 1994.  In February 2000, the veteran 
sought treatment for a flare-up of low back pain.  He 
reported that injured his back in the service in 1944.

At a November 2002 Travel Board hearing, the veteran stated 
that while in France he was working on setting up a gasoline 
dump.  He was in a foxhole and fell, which resulted in a deep 
bruise.  He stated that he did not realize at the time that 
he had a cracked tailbone and that he did not find out about 
it until years later when he was in California.  He testified 
that he never sought treatment for his back in service.  He 
indicated that it went away and that he didn't know about it 
until 10 years after service.  He first sought treatment for 
his back after service in 1947 and that later on he 
frequently wore a brace.  He only had records for the last 10 
years.  The Board finds that the veteran's statements are 
consistent with the circumstances and conditions of his 
service in the Army in World War II in the European Theater.  
Thus, the veteran's statements are sufficient to establish 
that he sustained a back injury in service.  The Board 
accepts the veracity of the veteran's statements concerning 
his injuries in service.  See 38 U.S.C.A. §1154(b).

There is evidence of a current back disability.  March to May 
2000 private medical records reflect continued treatment for 
low back pain.  March 2000 records noted that outside X-rays 
revealed marked narrowing of the L5-S1 disc space with 
sclerosis of the end plates.  There were also generalized 
degenerative changes with facet arthropathy throughout.  The 
impression was lumbar disc herniation.  An MRI of the lumbar 
revealed a fairly large right dorsolateral (foraminal) disc 
protrusion versus extrusion at L5-L6; degenerative changes; 
moderate to severe right foraminal stenosis; mild left 
foraminal stenosis; and moderated central canal stenosis.  
There was also mild Grade I spondylolisthesis that was likely 
secondary to degenerative facet changes, minimal degenerative 
central canal stenosis at L4-L5 and mild bilateral foraminal 
narrowing at this level, upper lumbar straightening, and mild 
to moderate underlying diffuse lumbar spondylotic changes.  
The veteran also underwent a series of lumbar epidural 
steroid injections.  

An April 2004 statement from W. B., M.D., indicates the 
veteran sought treatment earlier that month for back pain.  
The veteran reported that he hurt his back in the war and 
that he has had problems ever since.  The physician noted 
that the veteran now had degenerative joint disease with loss 
of disc space.  A copy of the clinical notes was included.  
The assessment was lumbar spine arthritis, which was 
confirmed by X-rays, and probably a protruding disc.  

It is not in dispute that the veteran has a low back 
disability.  However, there is no evidence that such 
disability was manifested in service.  There is also no 
evidence that arthritis of the lumbar manifested in the first 
postservice year.  Consequently, service connection for a low 
back disability on the basis that it became manifest in 
service, and persisted, or on a presumptive basis (for 
arthritis of the spine as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.

There is no competent evidence of a nexus between the current 
back disability and the injuries in service.  In fact, there 
is competent evidence of which establishes that the back 
disability is related the veteran's post-service employment.  
The veteran underwent a VA examination in November 2005 and 
the veteran's claims file was reviewed.  The veteran was in a 
supply unit in service and he indicated that he did not 
suffer any particular back injuries during infantry training.  
He reported that he drove over rough road and that it was 
rough on his back.  He recalled that his truck rolled over 
during a training exercise in Ireland, but he did not recall 
sustaining any back injuries at that time.  He indicated that 
he received chiropractic treatment in 1948 and 1949 while 
playing baseball with a local team.  The veteran complained 
of low back pain that radiated to his right lower extremity.  
X-rays revealed moderate multilevel discogenic disease.  The 
diagnoses were degenerative disc disease of the lumbosacral 
spine and mild right sacroiliac joint osteoarthritis.  The VA 
examiner commented that there was no evidence to demonstrate 
that the veteran's current back problems were significantly 
related in any way to military experience 60 to 63 years 
earlier.  He opined that it was more likely than not that the 
veteran's current back disability was mostly related to 
performance of heavy work in civilian life.  He added that 
there was no way to determine with any degree of accuracy 
what percentage of any back disorder the veteran currently 
had was related to his remote experience as a truck driver in 
World War II and indicated that one would have to resort to 
mere speculation in order to do so. 

The veteran may still establish service connection for his 
low back disability by affirmatively showing with competent 
(medical) evidence that his current low back disability is 
related to (was incurred in or aggravated by) his service.  
The veteran has attributed his low back disability to driving 
over rough terrain in service and a fall he sustained in 
service.  The record does not include any competent evidence 
that links his current back disability to these events.  The 
only competent (medical) evidence in the matter of a nexus 
between the veteran's current back disability and his 
service, the report of a November 2005 VA examination, is 
against his claim.  It is also noteworthy that the examiner 
linked the veteran's low back disability to postservice 
activities rather than the remote events in service.  As 
indicated, there is no medical evidence to the contrary.  
Significantly also, there is no evidence of the veteran's low 
back disability prior to August 1992.  Such a long interval 
between service and the initial postservice clinical 
manifestation of the disability for which service connection 
is sought (here, more than 45 years) is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  Because the 
veteran is a layperson, his own belief that his low back 
disability is related to service is not competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Based on the record, the Board finds that a preponderance of 
the evidence is against the claim, and service connection for 
a low back disability must be denied.  

b. Bilateral Cataract Extraction

As previously noted, the veteran's service treatment records 
are unavailable and considered lost.  Notably, he has stated 
that he did not seek treatment for or complain of eye 
problems in service, so his service treatment records would 
contain no pertinent evidence regarding his claim.

The veteran claimed that driving under stressful conditions 
at night contributed to the development of his cataracts.  At 
a November 2002 Travel Board hearing, the veteran stated that 
when he first landed in Normandy, he was assigned to take 
care of units with ammunition and gasoline.  He stated that 
they traveled by night for six weeks under combat conditions 
and that it strained his eyes.  He testified that his 
cataracts did not show up until after service.  The Board 
finds that the veteran's statements are consistent with the 
circumstances and conditions of his service in the Army in 
World War II in the European Theater.  Thus, the veteran's 
statements are sufficient to establish that he sustained eye 
strain in service.  The Board accepts the veracity of the 
veteran's statements concerning his injuries in service.  See 
38 U.S.C.A. §1154(b).

There is evidence of a current eye disability.  An August 
1992 VA outpatient clinic record indicates that the veteran 
requested a referral for his eyes.  He reported a 5 year 
history of decreased vision.  A January 1993 evaluation at 
the eye clinic noted his complaints of poor night vision 
especially with oncoming lights and he reported decreased 
vision for one year.  The veteran denied having a history of 
an eye injury or surgery and he stated that he had never been 
to an eye doctor.  The diagnosis was senile cataracts in both 
eyes.  His past social history noted that he quit smoking 15 
years earlier.  An April 1993 record indicates the veteran 
had decreased visual acuity in the right eye.  The diagnosis 
was visually significant cataract in the right eye.  The 
cataract was extracted and a lens was implanted.  A June 1993 
record contained the same diagnosis and procedure pertaining 
to the left eye.  A December 1994 VA record notes that the 
veteran underwent a CE/IOL (cataract extraction/interocular 
lens) in each eye in 1993.  The impression was that his eyes 
were doing well.  

A June 2001 VA annual optometry examination indicates the 
veteran failed his driver's license renewal eye examination.  
He reported no specific visual complaints.  The impression 
was decreased vision in both eyes secondary to early 
epiretinal membranes and posterior capsular haze in both 
eyes, MA of both eyes, and presbyopia of both eyes.  A June 
2002 annual examination noted the veteran's past history of 
cataract removal and removal of a metal foreign body in the 
left eye.  The impression was pseudophakia in both eyes with 
mild capsular haze and MA/compound myopic 
stigmatism/presbyopia.  A February 2004 annual examination 
noted the veteran's complaints of decreased near vision due 
to weakness in his eyes.  The impression was bilateral 
pseudophakia with mild posterior capsule opacity, mild 
bilateral blepharitis, and bilateral presbyopia.  A February 
2006 VA treatment record indicates the veteran had no changes 
in his vision since his last visit and that he was able to 
drive at night.  

There is no competent evidence of a nexus between the current 
eye disability and service.  There is competent evidence of 
record which relates the eye disability to the veteran's age 
and history of smoking.  The veteran was afforded a VA 
examination in November 2005 VA examination; the claims file 
was not reviewed.  The veteran denied any visual complaints 
including floaters or flashes.  He reported a past left eye 
injury in 1950 involving metal that was removed magnetically.  
The assessment was pseudophake and refractive error; fields 
and dilation were not performed due to the veteran's time 
constraints.  A January 2006 addendum indicates the claims 
file was reviewed by the November 2005 examiner.  The 
physician noted that the veteran was 71 years old when he 
underwent cataract surgery and that it was not uncommon for 
individuals to have cataract surgery some time in their late 
60s into their 80s or later.  He added that there was no 
mention of a specific eye injury that would have contributed 
to the exacerbation of early/premature development of 
cataracts; the veteran claimed that driving under stressful 
conditions at night contributed to the development of his 
cataracts.  A 1996 treatment record indicated that the 
veteran had quit smoking 15 years earlier and that he had 
been a chain smoker up until he quit.  The physician stated 
that tobacco smoking has been related to the development of 
age-related cataracts.  

The veteran contends that his cataracts were related to eye 
strain in service that was the result of driving under 
stressful conditions at night.  As shown by the record, the 
veteran's cataracts were diagnosed in 1993 and successfully 
removed that same year.  Even assuming the veteran did strain 
his eyes while driving at night in service, there is no 
competent (medical) evidence of a nexus between his service 
and the bilateral cataracts.  The November 2005 VA examiner 
provided the only competent evidence of record that 
specifically addressed this point and his opinion was against 
the claim.  More specifically, he opined to the effect that 
the veteran's night time driving would not be related to the 
cataracts he developed later in life and he suggested that 
the veteran's long-time history of cigarette smoking was 
related to his cataracts by pointing out that cigarettes were 
a known factor in developing age-related cataracts.  
Significantly, there are no opinions to the contrary.  

Notably, his bilateral cataracts were not diagnosed until 
more than 45 years after service.  Such a lengthy time 
interval between service and the first postservice clinical 
notation of complaints or symptoms of the disability for 
which service connection is sought is, of itself, a factor 
for consideration against a finding that the disability is 
related to service.  See Maxson, supra.  Furthermore, when 
the veteran first sought eye treatment, he reported no more 
than a 5 year history of visual problems.  

While the veteran may believe that his eye strain in service 
led to the development of cataracts, his opinion is cannot be 
considered competent evidence because, as a layperson, he is 
untrained in determining medical diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As a preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application and the 
claim must be denied.


ORDER

Service connection for a low back disability is denied.

Service connection for an eye disability to include a 
bilateral cataract extraction is denied.



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


